EXHIBIT 10.1



FIRST AMENDMENT TO SUBLEASE AGREEMENT

 

THIS FIRST AMENDMENT TO SUBLEASE AGREEMENT

(this "Amendment") is made effective as of the 26th day of January, 2010, by and
between AON CORPORATION, a Delaware corporation ("Sublandlord"), and FEDERAL
HOME LOAN BANK OF CHICAGO, a corporation organized under the laws of the United
States of America ("Subtenant").



W I T N E S S E T H

:



WHEREAS

, Sublandlord and Subtenant entered into that certain Sublease Agreement dated
December, 31, 2008 (the "Sublease"), demising certain space consisting of the
entire 17th and 18th floors of the building located at 200 E. Randolph Street,
Chicago, Illinois (the "Building").



WHEREAS,

WELLS REIT - CHICAGO CENTER OWNER, LLC, a Delaware limited liability company
("Overlandlord"), successor-in-interest to Wells REIT - Chicago Center, Chicago,
LLC, successor-in-interest to BRE/Randolph Drive, L.L.C., and BP CORPORATION
NORTH AMERICA INC. ("Landlord"), f/k/a BP Amoco Corporation, f/k/a Amoco
Corporation, entered into that certain Office Lease dated December 11, 1998, as
amended by that certain First Amendment to Office Lease dated July 30, 1999, and
by that certain Second Amendment to Office Lease dated December 1, 2002, and by
that certain Third Lease Amendment dated March 22, 2007, and by that certain
Fourth Lease Amendment dated January 9, 2009, and by that certain Fifth Lease
Amendment dated January 14, 2009 (collectively, the "Master Lease") whereby
Overlandlord leased to Landlord certain space consisting of approximately
783,236 rentable square feet (the "Master Premises") of the Building, as more
particularly described in the Master Lease, upon the terms and conditions
contained therein.



WHEREAS,

Landlord and Sublandlord entered into that certain Sublease dated July 30, 1999,
as amended by that certain First Amendment of Sublease dated December 31, 2008
(collectively, the "Lease") whereby Landlord subleased to Sublandlord a 527,083
rentable square feet portion of the Master Premises upon the terms and
conditions contained in the Lease.



WHEREAS

, Sublandlord and Subtenant desire to amend the Sublease for the purpose, among
other things, of subleasing certain additional premises as provided herein.





NOW, THEREFORE

, in consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Sublandlord and Subtenant hereby amend the Sublease as follows:





Defined Terms

. Unless otherwise defined in this Amendment, any capitalized or defined term
used herein shall have its respective meaning as set forth in the Sublease. As
used in this Amendment, the following terms shall have the respective meanings
indicated below:



"Additional Premises" shall mean the premises containing approximately 28,640
rentable square feet on the 19th floor of the Building and shown on the
description attached hereto as Exhibit A;

"Additional Premises Commencement Date" shall mean March 1, 2010;

"Additional Premises Expiration Date" shall mean December 9, 2013; and

"Initial Premises" shall mean the premises initially demised pursuant to the
Sublease, namely those certain premises containing approximately 61,702 rentable
square feet located on the 17th and 18th floors of the Building and shown on the
demising plan attached as Exhibit C to the Sublease.

Additional Premises

. Effective as of the Additional Premises Commencement Date and continuing for a
term expiring on the Additional Premises Expiration Date, unless otherwise
terminated or extended in accordance with the terms of the Sublease, as amended
hereby:



the Premises shall include the Additional Premises and all references to the
Sublease Premises within the Sublease, as amended hereby, shall be deemed to
refer to the Initial Premises and the Additional Premises; and

the Rentable Square Feet of the Premises shall be increased by the rentable area
of the Additional Premises (i.e., by 28,640 rentable square feet) to a total of
90,342 rentable square feet.

Base Rental

. Beginning with the Additional Premises Commencement Date and ending on the
Additional Premises Expiration Date, Base Rental for the Additional Premises due
under the Sublease, as amended hereby, shall be the amounts set forth in the
following schedule, which shall be paid in accordance with the terms and
conditions of the Sublease:







Period

Rate (per rsf)

Annual Base Rental

Monthly Base Rental

3/1/10 - 12/31/10

$23.50

$673,040.04*

$56,086.67*

1/1/11 - 2/28/11

$23.50

$673,040.04

$56,086.67

3/1/11 - 2/29/12

$24.21

$693,374.40

$57,781.20

3/1/12 - 2/28/13

$24.93

$713,995.20

$59,499.60

3/1/13 - 12/9/13

$25.68

$735,475.20

$61,289.60





*No Base Rental shall be due and owing for the Additional Premises from the
Additional Premises Commencement Date through the eight month period ending
October 31, 2010 provided there is no Event of Default.



 

Expenses and Taxes

. Beginning with the expiration of calendar year 2010 ("Additional Premises Base
Year") and thereafter during the Term of the Sublease, as amended hereby,
Subtenant shall pay as additional rent in advance on the first day of each month
to Sublandlord for the subletting of the Additional Premises an amount equal to
1.263% ("Additional Premises Proportionate Share for Taxes") of the excess of
the Taxes (as defined under the Master Lease) over the total amount of Taxes
during the Additional Premises Base Year, and 1.323% ("Additional Premises
Proportionate Share for Expenses") of the excess of the Expenses (as defined
under the Master Lease) over the total amount of Expenses during the Additional
Premises Base Year. Sublandlord and Subtenant agree that, except as otherwise
expressly set forth in herein and in the Sublease, the Additional Premises
Proportionate Share for Taxes and the Additional Premises Proportionate Share
for Expenses shall be paid by Subtenant to Sublandlord under this Sublease in
the same manner as Sublandlord's payment of Additional Rent to Landlord under
the Lease.



Condition of Premises

. Subtenant accepts the Additional Premises in their "as is" state and
condition, and Sublandlord shall have no obligation to make or pay for any
improvements or renovations in or to the Additional Premises except as described
in Exhibit B attached hereto ("Sublandlord's Work"). Nothing contained herein
shall modify Sublandlord's repair, maintenance and other obligations related to
the Sublease Premises, including the Additional Premises, as set forth in the
Sublease. Subtenant shall be responsible for all costs incurred by Sublandlord
in separately metering the Additional Premises for electricity.



Furniture

. Upon the Additional Premises Commencement Date and through the Additional
Premises Expiration Date, Subtenant shall have the right to use to use certain
personal property, equipment, and business and trade fixtures described in
Exhibit C attached hereto or then located within the Additional Premises (the
"19th Floor Furniture"), for its intended purposes, at no additional cost or
expense to Subtenant, provided that Subtenant shall insure, maintain (normal
wear and tear excepted), and replace 19th Floor Furniture if damaged. Subtenant
shall return 19th Floor Furniture to Sublandlord upon the Additional Premises
Expiration Date in the same condition as exists on the Additional Premises
Commencement Date (normal wear and tear excepted), it being agreed that
Subtenant shall not be required to remove (or to pay the cost of removing the
19th Floor Furniture from the Additional Premises. Notwithstanding the
foregoing, at any time through the Additional Premises Expiration Date,
Subtenant shall have the option to purchase such 19th Floor Furniture, and if
Subtenant exercises such option to purchase, Sublandlord shall sell to
Subtenant, such 19th Floor Furniture in consideration of the sum of Ten Dollars
($10.00). If Subtenant purchases the 19th Floor Furniture, the 19th Floor
Furniture shall be sold to Subtenant in its "as is, where is, with all faults,
if any" condition without any warranties, express or implied regarding their
physical condition, capacity, quality, value, workmanship, operating capability
or performance, compliance with applicable laws, or their fitness or suitability
for Subtenant's purposes (but with a warranty by Sublandlord that as of the date
of such sale, Sublandlord has good title to and the right and authority to so
sell the 19th Floor Furniture). If Subtenant shall so request, Sublandord shall
execute and deliver a bill of sale with respect to the 19th Floor Furniture. If
there is an Event of Default after Subtenant purchases the 19th Floor Furniture,
Sublandlord shall have the right to purchase any 19th Floor Furniture then in
the Additional Premises from Subtenant for the sum of Ten Dollars ($10.00).



Early Access

. Sublandlord shall permit Subtenant access to the Additional Premises beginning
January 4, 2010 for purposes of constructing improvements to the Additional
Premises; provided, however, such early access to the Additional Premises by
Subtenant shall be subject to all of the terms and conditions of the Sublease,
as amended hereby, except that Subtenant during that time shall have no
obligation to make payment of Base Rental for the Additional Premises, the
Additional Premises Proportionate Share for Taxes, and the Additional Premises
Proportionate Share for Expenses.



Brokers

. Sublandlord and Subtenant represent and warrant to each other that, with the
exception of Jones Lang LaSalle Americas, Inc. and Studley, Inc. ("Brokers"), no
brokers were involved in connection with the negotiation or consummation of this
Amendment. Sublandlord agrees to pay the commission of the Brokers pursuant to a
separate agreement. Each party agrees to indemnify the other, and hold it
harmless, from and against any and all claims, damages, losses, expenses and
liabilities (including reasonable attorneys' fees) incurred by said party as a
result of a breach of this representation and warranty by the other party.



Entire Agreement

. This Amendment, together with the Sublease, constitutes the entire agreement
between Sublandlord and Subtenant regarding the Sublease and the subject matter
contained herein and supersedes any and all prior and/or contemporaneous oral or
written negotiations, agreement or understandings.



Incorporation

. The Sublease, as modified herein, remains in full force and effect, and the
parties hereby ratify the same. This Amendment shall be binding upon the parties
and their respective successors and assigns. To the extent the terms and
conditions of the Sublease conflict with or are inconsistent with this
Amendment, the terms and conditions of this Amendment shall control.



Counterparts

. This Amendment may be executed in counterparts, each of which shall be deemed
a part of an original and all of which together shall constitute one (1)
agreement. Signature pages may be detached from the counterparts and attached to
a single copy of this Amendment to form one (1) document.



Landlord Consent

. The effectiveness of this Amendment is subject to that certain Tenant's
Consent to Sub-Sublease Agreement dated December 31, 2008 between Landlord,
Sublandlord and Subtenant (the "Landlord Consent"), and is further conditioned
upon receipt of Landlord's consent to this Amendment. Notwithstanding anything
in this Amendment or Sublease to the contrary, in the event the Landlord Consent
is not received within sixty (60) days after the date of this Amendment, or such
later date as Sublandlord and Subtenant may agree in writing, this Amendment
shall automatically become null and void.



Overlandlord Consent

. The effectiveness of this Amendment is subject to that certain Consent to
Sub-Sublease Agreement dated January 9, 2009 between Overlandlord, Sublandlord
and Subtenant (the "Overlandlord Consent"), and is further conditioned upon
receipt of Overlandlord's consent of this Amendment. Notwithstanding anything in
this Amendment or Sublease to the contrary, in the event the Overlandlord
Consent is not received within sixty (60) days after the date of this Amendment,
or such later date as Sublandlord and Subtenant may agree in writing, this
Amendment shall automatically become null and void.





IN WITNESS WHEREOF

, the parties have entered into this Amendment as of the date first written
above.







SUBLANDLORD:

AON CORPORATION, a Delaware corporation

By: /s/ Richard E. Barry

Name: Richard E. Barry

Its: Vice President





SUBTENANT:

FEDERAL HOME LOAN BANK OF CHICAGO, a corporation organized under the laws of the
United States of America

By: /s/ Matthew R. Feldman

Name: Matthew R. Feldman

Its: President and Chief Executive Officer



 

 

 

[Additional Signature Page Follows]



This Amendment is hereby consented to by Landlord, subject, however, in all
events to the following: (i) Landlord's consent to this Amendment shall not be
effective unless and until the consent of the Overlandlord to this Amendment is
obtained, as provided below, (ii) Landlord's consent to this Amendment is given
upon and subject to each and all of the terms, provisions and conditions of the
Landlord Consent, which terms, provisions and conditions shall (upon the
effectiveness of Landlord's consent hereto) apply to the Sub-Sublease referenced
therein as amended by this Amendment, (iii) Sublandlord and Subtenant
acknowledge and agree that the Landlord Consent remains in full force and
effect, is unmodified (except for the consent of Landlord granted hereby), and
is hereby ratified, and (iv) Landlord's consent herein shall not be deemed to
constitute consent to any further amendment to the Sub-Sublease, or any
subsequent assignment, sublease or other transfer by Sublandlord or Subtenant.



 

LANDLORD:

BP CORPORATION NORTH AMERICA INC., an Indiana corporation

By: /s/ Richard W. Potocek

Name: Richard W. Potocek

Its: General Manager, Group Real Estate

Date: January 14, 2010



 

 

 

This Amendment is hereby consented to by Overlandlord.



 

OVERLANDLORD:

WELLS REIT - CHICAGO CENTER OWNER, LLC, a Delaware limited liability company

By: Wells REIT - Chicago Center, Chicago, LLC, a Delaware limited liability
company, its sole member

By: Piedmont Operating Partnership, L.P., a Delaware limited partnership, its
sole member

By: Piedmont Office Realty Trust, Inc., a Maryland Corporation, its sole General
Partner

By: /s/ Joseph H. Pangburn

Name: Joseph H. Pangburn

Its: Senior Vice President

Date: January 26, 2010



EXHIBIT A



ADDITIONAL PREMISES



[Floor plans omitted in copy attached to this Form 8-K.]



 

EXHIBIT B



SUBLANDLORD'S WORK



[Floor plans omitted in copy attached to this Form 8-K.]



EXHIBIT C



FURNITURE



[Floor plans omitted in copy attached to this Form 8-K.]



[See Exhibit B]

